Pratt, J.
The uncemented drain into which plaintiff and his tenants, seven families in all, for years threw suds and waste, was but fifteen feet from the well.
Testimony was given, though scarcely needed, to show that the refuse would immediately sink into the ground, that it would not run ten feet.
Obviously it was only a question of time when the ground would become so saturated with the accumulated filth as to ruin the well.
Upon the testimony there is little, if any, doubt that the well was ruined by the waste from the occupants of plaintiff’s property.
The county judge correctly set aside the verdict.
Order affirmed with costs.
Barnard, P. J., and Dykman. J.. concur